Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-35 directed to an invention non-elected without traverse.  Accordingly, claims 28-35 have been cancelled.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 21, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“automatically determining that two or more broadcasters are eligible to co-stream; 
sending a co-streaming invitation to the two or more broadcasters; 
based at least in part on automatic acceptance of the co-streaming invitation by the two or more broadcasters, creating a co-stream comprising each of the two or more broadcasters' video game streams”.
Regarding independent claim 36, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“automatically determining that two or more broadcasters are eligible to co-stream;
automatically sending a co-streaming invitation from a first broadcaster to at least a second broadcaster to join in a co-stream with the first broadcaster”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715